DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 7/5/2020, wherein claims 1-7, 9-17, and 19 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a system comprising…an automated provisioning system …a process allocator …a machine learning based microservice setup platform …” of claims 1-16.
Furthermore, the generic placeholders have no commonly understood meaning and is not generally viewed by one skilled in the art to connote a particular structure and is thus not modified by sufficient structure for performing the claimed function.  See, Media Right Technologies, Inc. v. Capital One Financial Corp., Slip Op. at 8, No. 2014-1218 (Fed. Circ., Sept 4, 2015).
A review of the specification shows that the following appears to be exemplary structures described in the Specification for the 35 U.S.C. 112 (f) limitation: paragraph 62-63.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9-10, 12-13, 15-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bahl et al. (US PGPUB 2021/0019194), in view of Akyildiz et al. (“Performance Optimization of Distributed-System Models with Unreliable Servers”, IEEE Transactions on Reliability, Vol. 39, No. 2, June 1990)

As for claim 1, Bahl teaches a system associated with a cloud-based computing environment (paragraph 60, “multicloud”), comprising:
an automated provisioning system to receive a customer demand with an application to be executed[receive request to deploy app] in the cloud-based computing environment (paragraph 90, 14, and Figure 5 – 504 “receive request to deploy app”, “….the UI 412 can receive a request to deploy an application…” (paragraph 90) and “a multi-cloud service mesh orchestration platform that can deploy … application using compute instances provisioned from multiple CSP networks…” (paragraph 14)) , including:
a process allocator [Fig. 4 – management plane 410] to communicate with Virtual Machine (“VM”) and container provisioners and determine cluster data (paragraph 68, 79, 82, in view of 94.  “….deploy one or more applications…that can span the multiple CSP networks 442 depending on TCOs, SLAs, and other governance information for the deployed applications…” (Paragraph 68).  “resource metering module 418 can track the inventory of computing resources reserved and utilized for deploying the …application…including all computing resources for deploying the application, intermediate components, and the microservice containers 228…logging or monitoring APIs of the CSPs to determining the amounts of computing resources…” (paragraph 79). “The unreserved metering modules 422 can track the availability…performance and other metrics of unreserved compute instances of the CSP networks 442…” in view of “provisioning module can perform …where the microservice containers 228 should be deployed…invoke …APIs … Google Cloud Preemptible VM Instances, Azure Low-priority VMs…and/or…Google Kubernetes Engine…Azure Kubernetes Service, Azure Container Instances…”  Thus, the system uses the APIs of the CSPs to monitor both reserved and unreserved resource availability within the CSP.  Where the CSPs includes VM infrastructures (those accessed by, e.g., Google Cloud Preemptible VM Instances, etc.) and Container infrastructures (those accessed by Google Kubernetes Engine, Azure Kubernetes Service, etc.)); and
a machine learning based microservice setup platform, coupled to the automated provisioning system (paragraph 84, “…the decision module 424 can include a multi-agent reinforcement learning system for selecting actions to perform for provisioning, deploying…application, intermediate components, and the microservice containers 228.), to:
(i) receive the cluster data and information about the customer demand [request to deploy an application…associated with governance information/client requests] (paragraph 79, “…track the inventory of computing resources (e.g., CPU, GPU, memory, storage, network bandwidth, etc.) reserved and utilized for deploying the service mesh application…”, paragraph 82, “the unreserved metering module 442 can track the availability, monetary cost, performance, and other metrics of unreserved compute instances of the CSP networks 442…”, and paragraph 83, “decision module 424 can determine whether to scale up, scale down…of computing resources…based on the volume of client requests…computing resources utilized…and governance metrics relative to governance requirements for the application…how and where to provision the computing resources …based on the availability of unreserved computing resources and monetary cost constraints, SLA requirements, and other governance information applicable…”)  Thus, cluster information and customer demand information must be received for the decision module to perform its functionalities as they depend on this information.),
(ii) execute policy rules based on the cluster data and information about the customer demand (paragraph 90 and Table 1, “…the optimal policy …can be learned by applying a greedy policy to Q*.  Table 1 sets forth an example of pseudo-code for Q-learning…”  As previously discussed the performance of action, and rewards, as discussed in paragraph 90 generally, with specific examples of operation in paragraphs 91-93, clearly utilizes the cluster data and information about the customer demand), and
(iii) generate a recommendation for the customer demand utilizing an infrastructure cost optimization function based on a workload response value (paragraph 94, “…the provisioning module can perform the actions selected by the decision module 424 regarding how and where the microservice containers 228 should be deployed (e.g., as selected by the reinforcement learning policy”…”  Here, the actions selected by the decision module 424 are understood as recommendation for the customer demand.  paragraphs 68-69, “…TCO can quantity a monetary cost of a product or a service….cost for hardware…software…operational expenses…cost can also refer …to other metrics, such as availability (e.g., number of hours or days of downtime...reliability (e.g., error rate…security…performance (e.g., average response time…”  TCO is used in the cost minimization portion of the decision-making on deployment, “….model its decision-making as a generalized MDP or SG…user-defined criteria that response times for the application not exceed a maximum response time and to minimize TCO…”).
wherein the automated provisioning system assigns the customer demand to one of a VM-based infrastructure [EC2 Spot Instances/Google Cloud Pre-emptible VM instances/Azure Virtual Machines/etc.] and a container-based infrastructure [Amazon Elastic Container Service/Google Kubernetes Engine/Azure Kubernetes Service//etc.] in accordance with the recommendation generated by the machine learning based microservice setup platform (paragraph 94, “the provisioning module 426 can perform the actions selected by the decision module 424 regarding how and where the microservice containers 228 should be deployed (e.g., as selected by the reinforcement learning policy…the provisioning module c426 can invoke …APIs (e.g., Google Cloud Pre-emptible VM Instances… or other provisioning APIs of the CSP networks 442 (E.g., …Amazon Elastic Container Service…Google Kubernetes Engine…Azure Kubernetes Service….to deploy the microservice containers 228 within the CSP networks 442 selected by the decision module 424…”  While the prior art does not explicitly teach assignment of the customer demand to a VM-based infrastructure and a container-based infrastructure as a binary choice, prior art explicitly teaches based on recommendation from decision module 424, deploying the containers in infrastructures, inter alia, Google Cloud Pre-emptible VM Instances, EC2 Spot Instances, etc., or Amazon Elastic Container Services, Google Kubernetes Engine, Azure Kubernetes Service, Azure Container Instances, which are directed to either VM based infrastructures or container based infrastructures.  Thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to have recognized by invoking API corresponding to, and deploying the containers into a specific CSPs where the compute instances are VM instances or Kubernetes/Container Instances is assigning the customer demand to one of a VM-based infrastructure and a container-based infrastructure because each of the APIs corresponds to a specific type of infrastructure implemented by the particular CSP.).

While Bahl explicitly teaches an infrastructure cost optimization function based on a workload response value, it doesn’t explicitly teach the function also incorporate consideration of a MTTR response value.
However, Akyildiz teaches a known method of distributed infrastructure workload optimization including cost optimization function based on both a workload response value and a Mean Time-to-repair (“MTTR”) response value (Section 4.1 – Cost Minimization, “minimize the total cost…” and Equation 4-7.  Equation 7 inputs are derived/based on equations disclosed in Section 3, including Equations 3-2 and 3-3 teaching mean service time for failure and repair (see, page 237 – “Notation” for symbols corresponding to the function elements), and Equation 3-1 for service time.  The values are used to then calculate the overall mean response values for analyzing the infrastructure for workload distribution (see, e.g., equation 3-4, 3-12, 3-16, 3-18a/b, etc.) which are feed into performance optimization at Section 4 that feeds into the cost optimization function at section 4.1.)  .  This known technique is applicable to the system of Bahl as they both share characteristics and capabilities, namely, they are directed to cost optimization for workload execution in distributed systems.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Akyildiz would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Akyildiz to the teachings of Bahl would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such resource provisioning considerations into similar systems.  Further, applying  cost optimization function based on both workload response value and a MTTR response value to Bahl with infrastructure cost optimization function based on plurality of factors, including workload response value accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved throughput while minimize the total cost.  (Akyildiz, Abstract).

As for claim 2, Bahl also teaches the cluster data is associated with at least one of: (i) infrastructure parameters, (ii) network configuration parameters, and (iii) cluster availability (paragraphs 79 and 82).

As for claim 3, Bahl also teaches the VM-based infrastructure is associated with a hypervisor and the container-based infrastructure is associated with Kubernetes clusters (paragraph 94.  “Google cloud preemptible VM Instances” is well-known to operate on a KVM-based hypervisor.  See, Examiner search note on “Google cloud preemptible vm instances ‘hypervisor’” for support.  “Google Kubernetes/Azure Kubernetes Service” are associated with kubernetes clusters.  See, Examiner search result on “Google Kubernetes” for support).

As for claim 4, a cleanup system to clean up processed customer demands and orphaned resources (paragraphs 91-93.  Examiner note, Specification give no detail of the meaning of the cleanup system except stating “a cleanup system 440 may clean up all processed requests and orphaned resources” (Specification paragraph 32), no explanation of what/how to clean up processed requests and no explanation for what constitute orphaned resources.  Thus, under BRI, the cleanup of processed requests includes modifying resource allocation in response to changing workload, and orphaned resources is any resource that is no longer needed.)

As for claim 5, Bahl also teaches a sanity checker to perform checks before the customer demand is assigned to an infrastructure (paragraphs 91-92, “…check for the availability of unreserved computing resources…”  Examiner note, sanity checker is recited only as a repeat of the claim language with no explanation of the scope or mets and bounds of what constitutes sanity checker’s functionalities.  See, specification, paragraph 32.  Thus, under BRI, sanity checker perform checks is understood as any verification step prior to the actual allocation of computing resources.).

As for claim 6,Bahl also teaches the automated provisioning system further includes a training system to receive an output from a classifier and facilitate training of the machine learning based microservice setup platform to handle future customer demands (paragraph 77, “request metering module 416 can track requests or changes to existing requests….including requests to the application, intermediate components, and the microservice containers 228…date and time a request was made…identity…the source…request parameters…requested action, the cloud/region identifier, the request type, the resources accessed by the request, the recipient of the request…overtime, the request metering module 416 can identify request load patterns and trends…” each information can be understood as used as basis of classifying a request, where the output is understand as the load patterns and trends based on the classification, which is used for helping to improve learning on resource allocation. (paragraph 80)).

As for claim 7, Bahl also teaches wherein the machine learning based microservice setup platform utilizes a cost optimization function (paragraph 84 in view of paragraph 16 and 21, “learning…on the basis of …a reward function, and a value function…” in view of “using reinforcement learning…determine the set of actions that maximizes a total reward (or minimizes a total cost) for deployment of an application according to the criteria for governing the application…” and “optimal value functions, including the optimal state-value function…and the optimal action-value function…”).


As for claim 9, Bahl also teaches the machine learning based microservice setup platform utilizes a scoring mechanism for application ranking per technology stack and per geographical data center location (paragraph 83-84, 93-94.  Examiner note, current application merely recite the same claim language in the Specification (paragraph 23), with no understanding of how the scoring mechanism is performed.  Moreover, as noted under 112, it is unclear what is meant by application ranking per technology stack and per geographical data center location.  Thus, under the BRI, the technology stack is understood as any components related to the container (including dependencies, or supporting objects, or intermediate objects) and the claim is understood as any consideration of the dependencies/software objects and the geographical location that are considered during prior art’s container deployment and management.  Here, the deployment/management considers costs, including cost of migration to different CSP/location.  Thus, geographical information is considered.  Moreover, the deployment considers dependencies of the application, and supporting objects (e.g., sidecars) that needs deployment depending on the CSP.  Thus, technology stack is also a contributing factor in deciding deployment/management operations).

As for claim 10, Bahl also teaches automated provisioning and deprovisioning functions are associated with: (i) an archival categorization, (ii) a deletion categorization, (iii) an over-loaded categorization, and (iv) an under-loaded categorization (paragraphs 91-93.  Examiner note, Specification does not explain what an archival categorization means or how it differentiate from a deletion categorization associated with provisioning/deprovisioning.  Thus, under the BRI, both are understood as any trigger for decommissioning resources).

As for claim 12, Bahl also teaches wherein data points are recommended to increase cluster availability for a customer based on patterns of usage and availability at a hybrid infrastructure data center (paragraphs 90-94.  As understood in light of Specifications, “data points” are understood as SLA related requirements.  (Specification, 41).

As for claim 13, Bahl also teaches wherein automatic deployment plan optimization is enabled for lifecycle and cluster management at a hybrid infrastructure data center (Fig. 4-5 depicts the life cycle and cluster management with deployment plan optimization, where the multi-cloud environment is clearly a hybrid infrastructure with various types of CSPs.  See, e.g., paragraph 26, 94.).

As for claim 15, Bahl also teaches a generic manager automatically manages a service level agreement at a hybrid infrastructure data center (paragraphs 71, and 91-94).

As for claim 16, Bahl also teaches the automated provisioning system and the machine learning based microservice setup platform are associated with real-time runtime environment management for a hybrid infrastructure data center (paragraphs 24-25, 121. in particular, “…continuously re-learn the optimal deployment…to dynamically adapt…” thus, it is dynamically doing so in real time to deal with different cluster conditions, loads, TCOs, and other characteristics/requirements of the application.).

As for claim 17, it is the method claim of claim 1 above.  Thus, it is rejected under the same rationales.  
In addition, Akyildiz also teaches an application cost optimization function based on both a power rate value for the application and a database response value ((Section 4.1 – Cost minimization, equation 4-7 explicitly uses I/O throughput value (See, page 237 “Notations” for symbol.  and other variables of equation 4-7 incorporate resource utilization of workloads in their derivation (See, section 3 – Mean Value analysis,  used in equations 3-4, 3-12, etc. that feeds into equations in Section 4 and ultimately used in equation 4-7.  Examiner note, present specification does not explain the meaning of power rate value nor a database response value except reciting them in specification.  Moreover, they are described in equation listed at paragraph 35 of specification as variables in an addition equation.  Examiner note, addition of multiple variables are expected to have similar basis of unit of measurement to make logical sense.  Thus, examiner interpret power rate value to be resource usage for execution of workload, and database response value to include I/O throughput capacity.).

As for claim 19, it is the product claim of claim 1 above.  Thus, it is rejected under the same rationales.
In addition, Akyildiz also teaches a geographical cost center cost optimization function based on both an infrastructure cost and an application cost (Section 4.1 – Cost minimization, equation 4-7 explicitly uses infrastructure cost (See, page 237 “Notations” for symbol in equation representing cost for servers.  and other variables of equation 4-7 incorporate application cost in their derivation (See, section 3 – Mean Value analysis, equations 3-2  and 3-3, used in equations 3-4, 3-16, etc. that feeds into equations in Section 4 and ultimately used in equation 4-7).

Claim 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bahl et al. (US PGPUB 2021/0019194), Akyildiz et al. (“Performance Optimization of Distributed-System Models with Unreliable Servers”, IEEE Transactions on Reliability, Vol. 39, No. 2, June 1990), in view of Berti et al. (US PGPUB 2019/0317935).

As for claim 11, while Bahl teaches resource tracking for status management at a hybrid infrastructure data center (paragraphs 79 and 82, “resource metering module 418 can track the inventory of computing resources…” and “The unreserved metering module 422 can track the availability…cost…performance and other metrics of unreserved compute instances of the CSP networks 442).  And the claim language merely claim “a blockchain-based resource tagging is enabled, without utilizing it, and at “a hybrid infrastructure data center” that seems to be separate and distinct from the cloud-based computing environment.  Nevertheless, in the interest of compact prosecution, Examiner note Bahl and Akyildiz do not teach blockchain-based resource tagging is enabled for status management at a hybrid infrastructure data center.

However, Berti teaches a known method of resource tracking in a hybrid cloud environment including blockchain-based resource tagging is enabled for status management at a hybrid infrastructure data center (paragraph 90 and 95, “asset electronic record and digital information tracking on the asset via blockchain….” and “…updated through the asset lifecycle…number of cycles or duration of use…cost…”) This known technique is applicable to the system of Bahl and Akyildiz as they both share characteristics and capabilities, namely, they are directed to resource tracking and management in hybrid clouds.
	One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Berti would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Berti to the teachings of Bahl and Akyildiz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such resource tracking and management features into similar systems.  Further, blockchain-based resource tagging enabled for status management to Bahl and Akyildiz with resource tracking in a hybrid infrastructure data center accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved computerized management of computing assets. (Berti, paragraphs 4).

As for claim 14, Berti also teaches blockchain smart contracts reduce monitoring and new node introduction costs at a hybrid infrastructure data center (Abstract, “…digital asset representation…with smart contracts recorded in a blockchain ledger….”, paragraph 3, “greater operational efficiency”, and paragraph 68, “lack of knowledge of such maintenance history, parts replacements, configuration changes may lead to unplanned outages and unnecessary repair costs...”  in view of paragraph 69.  Thus, the improvement displayed in the monitoring of the performance and lifecycle of assets reduces the unnecessary costs and the greater operational efficacy also reduces costs.). 
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Berti would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Berti to the teachings of Bahl and Akyildiz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such resource tracking and management features into similar systems.  Further, blockchain-based resource tagging enabled for status management to Bahl and Akyildiz with resource tracking in a hybrid infrastructure data center accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved computerized management of computing assets. (Berti, paragraphs 4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
EXAMINER’s COMMENTS
Interpretation of meaning of the variables claimed in claim 17 is done to make the make mathematical/logical consistent and arrive at a meaningful result.  Examiner note the specification does not explain the equations beyond recitation of the same variables claimed that leads the equation to result in an obvious/logical result.  Examiner encourages applicant representative to contact Examiner to discuss the specification and find a way forward in prosecution. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199